Citation Nr: 1016623	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-06 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to March 1969.  
His decorations include the Vietnam Campaign Medal, the 
Vietnam Service Medal, the Combat Infantryman Badge, and the 
Purple Heart.  He is service-connected for PTSD, rated 70 
percent disabling, and for residuals of a shell fragment 
wound of the left hip, rated 30 percent disabling.  He is in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities and 
basic eligibility for Dependents Educational Assistance (DEA) 
has been established.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In pertinent part, the September 2005 rating decision reduced 
a 30 percent rating for residuals of a shell fragment wound 
of the left hip to 10 percent, effective May 3, 2005.  The 
Veteran's Notice of Disagreement (NOD) included a 
disagreement with this portion of that rating action.  
However, a January 2007 rating decision retroactively 
restored the 30 percent rating, effective May 3, 2005.  This 
constitutes a full grant of the benefit which the Veteran 
sought and, so, that matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An April 2010 Informal Hearing Presentation noted that the 
Veteran had not been afforded VA nexus examinations in 
conjunction with his claims; and such examinations were 
requested.  As to this, when a nexus between a current 
disability and an in-service event is "indicated," there must 
be a medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability is related to service to constitute sufficient 
medical evidence on which the Board can render a decision 
with regard to nexus.  Generally see McLendon v. Nicholson, 
20 Vet. App. 79, 81 - 83 (2006).  The duty to assist includes 
obtaining the opinion of a VA physician with respect to 
pertinent medical questions, including any possible 
relationship between a service-connected and a nonservice-
connected disorder.  Moore v. Derwinski, 1 Vet. App. 401, 405 
(1991). 

In substance, it is contended that during combat there was an 
explosion in which debris fell and struck several of his 
comrades and struck the Veteran on his back.  Statements from 
service comrades have been received attesting to this event.  
It is averred that while there was no specific knee injury 
during service the Veteran sustained stress to the knees due 
to parachute training practice jumps and, subsequently, from 
extensive walking with heavy back packs in Vietnam.  It is 
asserted that he has migraine headaches due to his service-
connected PTSD.  

The Veteran was hospitalized at the Medical College of 
Virginia in December 1996 for hypertension and migraine 
headaches.  It was noted that the headaches were of recent 
onset.  By history, his last episode of headaches was in 
1995.  

An August 2000 VA outpatient treatment (VAOPT) record notes 
that the Veteran's headaches occurred when he exerted himself 
and when exposed to the sun but, also, he always got 
headaches when he had a PTSD flashback.  An August 2004 VAOPT 
record noted an impression of headaches, atypical migraine 
features, which were frequently associated with flashbacks.  
The headaches were becoming more frequent and more severe as 
his flashbacks became more frequent.  The headaches were also 
associated with exertion. 

A March 2004 VAOPT record reflects that a right knee MRI 
disclosed arthritis and chondromalacia.  An April 2004 VAOPT 
record noted that the Veteran was evaluated for chronic knee 
pain of the last few years duration.  He had no specific 
injury but when he was a paratrooper during service he had 
done a lot of practice jumps.  He had always had some aches, 
off and on, in his knees but never to the extent that medical 
attention was required, at least not until the last three 
years or so.  The symptoms had progressively worsened.  An 
MRI of his knees in April 2004 found degenerative changes and 
chrondromalacia patellae.  A March 2005 VAOPT record noted 
complaints of back and neck pain, with surgery having been 
done (apparently on the neck) in 1993 or 1994.  He still had 
pain.  He had arthritic pain in both knees "possibly 
resulted [sic] to his being a paratrooper."  

VA chest X-rays in March 2005 noted that the Veteran had 
metallic shrapnel or debris within the soft tissues along the 
left back, inferiorly, which was unchanged in comparison to 
1999.  A May 2007 VAOPT record noted that he had degeneration 
of the lumbar and lumbosacral spinal segments and two 
additional notations were "s/p surgery 2001" and "started 
in Vietnam [sic]."  However, other records on file show that 
he Veteran sustained a postservice gunshot wound of the 
chest, apparently close to the heart.  

In a July 2005 statement from a private physician of the 
Tuckahoe Orthopaedic Associates, Ltd., it was reported that 
as to the Veteran's back and knee problems, the source of 
degenerative change was truly multi-factorial.  Studies had 
indicated that there was potentially some genetic 
predisposition to such disorders, although by itself, it was 
probably not the true cause of problems for the vast majority 
of patients.  For other groups of patients, it was purely a 
degenerative process.  Discs weakened with aging, and 
arthritis developed without any specific inciting event.  For 
most, such development of arthritis rarely caused a problem 
clinically.  It was only when such process lead to actual 
neurologic compression that their pain became quite severe 
and limiting for which, sometimes, surgery was required.  The 
tasks the Veteran performed in Vietnam certainly in most 
respects did place an unusual degree of stress and activity 
on his body for those years.  It would be hard to state with 
certainty that this was the sole source of the Veteran's 
degenerative process, but certainly it was a contributing 
factor.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not allow a 
combat veteran to establish service connection with lay 
testimony alone.  They reduce the evidentiary burden of a 
combat veteran only as to evidence needed to establish 
inservice incurrence of disease or injury, i.e., the 
existence of inservice disability, but not as to the 
requirements of current disability and medical nexus to 
service (the first and third elements for service connection, 
see Hickson v.West, 12 Vet. App. 247, 257 (1999)).  These 
provisions do not create a presumption of service connection, 
an evidentiary presumption, or relax the standard of proof.  
See Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
even if the incident described as occurring during combat 
actually occurred, the analysis does not end there because it 
must still be shown that this trauma caused any current back 
problem. 

In the recent decision of the United States Court of Appeals 
for Veterans Claims in Jones v. Shinseki, No. 07-3060, slip 
op. (U.S. Vet. App. Mar. 25, 2010) ); --- Vet.App. ---- ; 
2010 WL 1131917 (Vet.App.) it was found that a pre-
adjudication fact-finding was permissible in order to provide 
a VA examiner with the proper factual basis upon which to 
render a medical opinion.  As to this, VA must assess the 
competency and credibility of lay statements regarding 
inservice or continuous postservice symptomatology.  However, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and 
(2) defining, respectively, competent medical and lay 
evidence.  However, lay evidence can be competent to 
establish a diagnosis when, in pertinent part, a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg) or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
If competent, the second step is to assess credibility of the 
lay evidence, weighing it against the other evidence.  
Robinson, Id.  The credibility of lay statements may not be 
refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any and all information and 
evidence which tends to support his 
allegation of continuity of postservice 
symptomatology of disability of the back 
and knees.  This should include pharmacy 
bills or receipts, as well as supporting 
statements of relatives, friends, and co-
workers.  

2.  Thereafter, a fact-finding should be 
made as to (1) whether the Veteran 
incurred a back injury during combat in 
Vietnam; and (2) whether there is 
continuity of symptomatology of disability 
of either the back or either of the knees 
following military service.  In reaching 
this decision, the inclusive dates of 
continuity should be determined, i.e., the 
beginning and ending dates of such 
continuity.  

The competence and credibility of all lay 
evidence must be addressed in accordance 
with the holding in Jandreau, and 
Buchanan, Id. 

3.  After the fact-finding, afford the 
Veteran a VA examination to address the 
etiology of the claimed low back disorder.  

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner must review the fact-finding 
and based thereon the examiner should be 
asked to express an opinion as to whether 
the Veteran now has disability of the low 
back which is at least as likely as not 
related to the Veteran's period of service.  
This should include, if possible, an 
opinion as to whether any metallic bodies 
or debris in the Veteran's back (noted on 
prior X-rays) stem from (1) the service-
connected shell fragment wound of the left 
hip or, (2) the putative injury of the back 
during combat, or (3) the postservice 
gunshot wound.  

The examiner should render an opinion as to 
whether it is at least as likely as not 
that any current disability of the low back 
is consistent with the Veteran's statements 
of postservice continuity of symptomatology 
and self-treatment, if any, particularly in 
light of the VAOPT records cited above.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore.  

4.  After the fact-finding, afford the 
Veteran a VA examination to address the 
etiology of the claimed disorder(s) of the 
knees.  

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner must review the fact-finding 
as to continuity of symptomatology and 
based thereon the examiner should be asked 
to express an opinion as to whether the 
Veteran now has disability of either or 
both knees which is at least as likely as 
not related to the Veteran's period of 
service.  

In this connection, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
disability of either or both knees is 
consistent with the Veteran's statements of 
postservice continuity of symptomatology 
and self-treatment, if any, particularly in 
light of the VAOPT records cited above.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore.  

5.  Also, afford the Veteran a VA 
examination to address the etiology of the 
claimed migraine headaches.  

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether any current migraine 
headaches are at least as likely as not 
proximately due to or the result of the 
service-connected PTSD; this should include 
whether the claimed headaches are 
aggravated, i.e., permanently increased in 
severity by the service-connected PTSD.  

In this connection, the examiner is 
specifically requested to address the 
impact, if any, of the Veteran's 
nonservice-connected hypertension upon his 
migraine headaches.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefore. 

6.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and representative, a Supplemental 
Statement of the Case (SSOC) and return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

